Citation Nr: 9911276	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  96-05 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented 
sufficient to reopen the veteran's claim for entitlement to 
service connection for prostatitis.

2.  Entitlement to service connection for the residuals of an 
injury to the cervical segment of the spine.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from July 1967 to May 
1969.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from rating decisions of 
March 1995 and January 1996 of the Department of Veterans 
Affairs (VA) Regional Office (RO), in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The RO denied entitlement to service connection for 
prostatitis in 1969; the claimant did not file a timely 
appeal.  

3.  Additional evidence proffered by the veteran since 1969 
include private and government medical records, personal 
statements, VA treatment records, and Social Security 
Administration records.  This evidence does not demonstrate 
that the veteran had prostatitis during the veteran's 
military service or within the presumptive period.  Also, the 
evidence does not show any type of relationship between the 
veteran's military experiences and the prostatitis that has 
been diagnosed.

4.  The evidence submitted is not relevant and probative, and 
is not sufficient to reopen the claim for entitlement for 
service connection for prostatitis.

5.  The service medical records are negative for treatment 
for or findings of a disability, condition, or disease of the 
cervical segment of the spine.

6.  The veteran now suffers from a neck disability.  However, 
medical evidence etiologically linking this condition with 
the veteran's military service or any happenings within said 
service has not been presented.

7.  The veteran has been classified as being more than 
moderately impaired, but less than severely impaired, as a 
result of his PTSD.


CONCLUSIONS OF LAW

1.  Evidence received since the originating agency denied 
entitlement to service connection for prostatitis in November 
1969 is not new and material, and the veteran's claim for 
that benefit has not been reopened.  38 U.S.C.A. §§ 1110, 
1131, 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.1100, 20.1105 (1998).

2.  The claim for entitlement to service connection for the 
residuals of an injury to the cervical segment of the spine 
is not well-grounded.  38 U.S.C.A. §§ 1101, 1110, 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.303 (1998); Edenfield 
v. Brown, 8 Vet.App. 284 (1995) (en banc).

3.  The criteria for an evaluation of 50 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
Part 4, Diagnostic Code 9411 (1996) and (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Following the veteran's discharge from active duty in May 
1969, he applied for VA benefits.  After a review of the 
record and upon undergoing a VA medical examination, the 
veteran was granted service connection for the residuals of 
epididymitis of the right side.  VA Form 21-6796, Rating 
Decision, November 18, 1969.  "Epididymitis is 'an 
inflammation of the epididymis,' which is 'the elongated 
cordlike structure along the posterior border of the testis.'  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 566 (28th ed. 1988)."  
Wright v. Gober, 10 Vet. App. 343 (1997).  In granting a 
noncompensable evaluation for this condition, the RO wrote:  

While the veteran was hospitalized in 
December 1968 he developed right 
hemiscrotal pain with radiation into the 
right inguinal area and acute right 
epididymitis was diagnosed.  On 3/4/69 he 
complained of decrease in libido but 
impression of prostatitis was shown as 
diagnosis.  However, prostatitis was not 
diagnosed.  On VA examination he had no 
complaint relative voiding frequency, 
urgency, dysuria, hematuria or nocturia.  
Examination shows the left epididymis as 
normal but the right was much smaller 
than normally seen or felt.  It was not 
tender, however, and was asymptomatic.  
The prostate was small but was soft and 
tender and massage was not carried for 
this reason.  The examiner showed record 
of prostate gland disease but this 
actually had not been diagnosed on 
service records. . . 

The RO specifically ruled that prostatitis was not shown by 
the evidence of record.  [Prostatitis is an inflammation of 
the prostate.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1368 (27th 
ed. 1988).  The prostate is a ". . . gland in the male which 
surrounds the neck of the bladder and the urethra. . . . The 
prostate contributes to the seminal fluid a secretion 
containing acid phosphatese, citric acid, and proteolytic 
enzymes which account of the liquefaction of the coagulated 
semen."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1368 (27th ed. 
1988).]

[The Board has considered whether it should provide the 
veteran with notice and an opportunity to respond to the 
reference in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1368 (27th ed. 
1988) relating to the prostate and prostatitis before 
entering a final decision.  The reference to DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY is merely to provide a definition 
of the terms in question.  The Board is not relying on this 
definition as a basis for deciding this appeal.  
Consequently, the Board believes there is no need to provide 
the veteran with notice and an opportunity to respond to the 
reference in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1368 (27th ed. 
1988) relating to the prostate and prostatitis prior to 
entering a final decision.]

Hence, because a definitive diagnosis of prostatitis was not 
given in service and since prostatitis was not shown upon 
examination of the prostate shortly after service, service 
connection was not deemed warranted pursuant to the 
appropriate statutes and regulations.  The veteran was 
notified of the decision but he did not appeal said action.  
Thus, that decision became final.   

Twenty-one years later, the veteran applied for a nonservice-
connected pension.  Prostatitis was not mentioned as one of 
the disabilities, diseases, or conditions from which he was 
then suffering therefrom even though the veteran has recently 
testified that such a condition existed since service.  VA 
Form 21-6796, Rating Decision, August 16, 1990; RO Hearing 
Transcript, Pages 1 and 2, October 24, 1996.  Per the claims 
folder, the veteran remained quite about this reported 
condition until April 1995.  This was twenty-six years after 
the original decision was made.  

Upon submitting his petition to reopen his claim, records 
from the Pasco VA Outpatient Clinic were obtained.  These 
records showed a diagnosis of prostatitis.  However, medical 
evidence etiologically linking that diagnosis with the 
veteran's military service, with any condition he suffered 
therefrom while in service, or with his service-connected 
epididymitis was not submitted.  Additionally, medical 
evidence showing that the veteran had a chronic, vice acute, 
case of prostatitis was not proffered nor was such a 
diagnosis indicated by the VA medical records.  Thus, in 
January 1996, the RO issued a decision that did not reopen 
the veteran's claim for entitlement to service connection for 
prostatitis.  VA Form 21-6796, Rating Decision, January 23, 
1996.  The veteran then appealed to the Board for review. 

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
1998).  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1998); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

When presented with a claim to reopen a previously finally 
denied claim, the VA must perform a three-step analysis.  
Elkins v. West, No. 97-1534 (U.S. Vet. App. Feb. 17, 1999).  
First, it must be determined whether the evidence submitted 
by the claimant is new and material.  Second, if new and 
material evidence has been presented, it must be determined, 
immediately upon reopening the claim, whether the reopened 
claim is well grounded pursuant to 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1998) based upon all the evidence and presuming 
its credibility.  

The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals) (hereinafter, "the Court") concluded in Elkins 
that the Federal Circuit in Hodge effectively "decoupled" 
the relationship between determinations of well-groundedness 
and of new and material evidence by overruling the 
"reasonable-possibility-of-a-change-in-outcome" test 
established by Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
There is no duty to assist in the absence of a well-grounded 
claim.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
cert. denied, sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  
See also Winters v. West, No. 97-2180 (U.S. Vet. App. Feb 17, 
1999).  

Third, if the reopened claim is well grounded, the VA may 
evaluate the merits of the claim after ensuring that the duty 
to assist under 38 U.S.C. § 5107(b) (West 1991 & Supp. 1998) 
has been fulfilled.

In the rating decision on appeal, the RO adjudicated this 
issue according to the definition of material evidence 
enunciated in Colvin (". . . a reasonable possibility that 
the new evidence, when viewed in the context of all the 
evidence, both new and old, would change the outcome" of the 
final decision).  The Federal Circuit in Hodge declared this 
definition of material evidence invalid.  Therefore, the 
determination as to whether the veteran has submitted new and 
material evidence to reopen this claim will be made pursuant 
to the definition of new and material evidence contained in 
38 C.F.R. § 3.156(a) (1998), as discussed above.  

The Board adds, however, that there is no prejudice to the 
veteran resulting from the Board's consideration of this 
claim, pursuant to Hodge and its progeny, in that he was 
provided notice of the applicable laws and regulations 
regarding new and material evidence, including 38 C.F.R. 
§ 3.156 (1998).  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Furthermore, the Board's review of this claim under 
the more flexible Hodge standard affords the veteran a less 
stringent "new and material" evidence threshold to 
overcome.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110 and 1131 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.303(a) (1998).  Yet, 
it is the responsibility of the person seeking entitlement to 
service connection to present a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998).  Generally, a 
well-grounded claim is a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In order to 
be well grounded, a claim for service connection must be 
accompanied by supporting evidence that the particular 
disease, injury, or disability was incurred in or aggravated 
by active service; mere allegations are insufficient.  Tirpak 
v. Derwinski, 2 Vet. App. 609, 610-611 (1992); Murphy, 1 Vet. 
App. at 81. 

A claim for service connection requires three elements to be 
well grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  Epps, 
126 F.3d at 1468; Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); aff'd 78 F.3d 604 (Fed.Cir. 1996) (table).  This 
third element may be established by the use of statutory 
presumptions.  Caluza, 7 Vet. App. at 506.  Creditability of 
the evidence is presumed in determining whether a claim is 
well grounded.  Id. at 504.

The evidence received subsequent to November 1969 is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Since the November 1969 rating 
decision, the following evidence has been received:  

(1)  the veteran's written contentions; 

(2)  oral testimony given before an RO 
hearing officer;

(3)  VA outpatient medical records 
showing a diagnosis of prostatitis;

(4)  various VA outpatient treatment 
records;

(5)  Social Security Administration 
reports and award letters; and, 

(6)  various VA examinations.  

To the extent that the veteran contends that he currently has 
prostatitis and that he has had this condition since service, 
this evidence is not new.  He has not submitted any new 
contentions regarding this condition; he has merely, at best, 
repeated his prior assertions.  This evidence is cumulative 
of evidence associated with the claims file at the time of 
the November 1969 rating decision and is not new for purposes 
of reopening a claim.

The rest of the evidence received since November 1969, as 
detailed above, is new in that it was not previously of 
record.  It is necessary, therefore, to decide if this 
evidence is material.  To be material, it must tend to prove 
the merits of each essential element that was a basis for the 
prior denial.  Therefore, in order to be material, there 
would have to be competent evidence tending to show that the 
veteran currently has prostatitis and that this condition was 
incurred in or related to a condition he suffered therefrom 
while in service.

None of the new evidence is material.  First, although there 
is one VA outpatient treatment record showing a diagnosis of 
prostatitis [VA Form 10-0114J(R), Medical Record, Supplement 
to Progress Note for Specialized Disciplines - Vertical, May 
3, 1995], the VA outpatient treatment records sequentially 
following the May 1995 report do not mention treatment for or 
a diagnosis of prostatitis.  Second, the VA medical records 
prior to the May 1995 report do not show treatment or even a 
diagnosis of prostatitis.  Third, the May 1995 report does 
not etiologically link the one diagnosis of prostatitis with 
the veteran's military service, his service-connected 
epididymitis, or a condition from which he suffered therefrom 
while in the military.  Thus, there remains a lack of medical 
evidence showing that the veteran currently has nonacute 
prostatitis, that it is a residual of the condition he 
experienced while in the service, that it is related to any 
current service-connected disabilities, or that the once-
diagnosed prostatitis is related to his military service or 
any incident therein.  

Additionally, the veteran's contentions that he has 
prostatitis and that it is related to his military service, 
or that it is a condition from which he suffered therefrom 
while in service, or it is related to his service-connected 
epididymitis are neither material nor competent evidence.  
There is no evidence that he possesses the requisite medical 
knowledge to render a probative opinion on a matter requiring 
medical expertise.  See Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette, 8 Vet. App. at 74; Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Accordingly, the Board finds that the 
evidence received subsequent to November 1969 is not new and 
material and does not serve to reopen the veteran's claim for 
service connection for prostatitis.  38 U.S.C.A. §§ 5108 and 
7105 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156(a) (1998).

The veteran may argue that this claim should be remanded to 
obtain an opinion as to whether the veteran currently has 
prostatitis somehow related to his military service.  
Although the Board has determined that the veteran has not 
submitted new and material evidence to reopen his claim, the 
Court has held that while evidence submitted by an appellant 
may be insufficient to reopen the claim, it may nevertheless 
be sufficient to give rise to the statutory duty to assist in 
the claim's factual development.  See White v. Derwinski, 1 
Vet. App. 519 (1991); Ivey v. Derwinski, 2 Vet. App. 320 
(1992); Marciniak v. Brown, 10 Vet. App. 198 (1997).  The 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination.  Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

In this case, however, the Board determines that none of the 
evidence submitted by the veteran gives rise to the duty to 
assist.  There is no indication in the record that returning 
this claim for another VA examination and/or medical opinion 
would plausibly lead to the development of new and material 
evidence.  Given the fact that there is no evidence of record 
indicating that the veteran has received any treatment for 
prostatitis between November 1969 to May 1995, and 
subsequently thereafter, it is pure speculation that an 
examination would produce evidence connecting a current 
diagnosis of prostatitis with his military service.  As such, 
the Board determines that an additional VA examination is not 
warranted.  See Elkins v. Brown, 9 Vet. App. 391, 398 (1995) 
(citing 38 C.F.R. § 3.304(c) (development of evidence will be 
accomplished when deemed necessary)).

II.  Service Connection

The veteran has also requested service connection for the 
residuals of an injury to the cervical segment of the spine.  
A claim for service connection must be well-grounded.  A 
well-grounded claim requires more than mere allegations; it 
must be plausible and with merit.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For a 
claim to be well-grounded, there must be:

(1)  a medical diagnosis of a current 
disability;

(2)  medical, or in certain 
circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or 
injury; and

(3)  medical evidence of a nexus between 
an in-service injury or disease and the 
current disability.

See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table).  Where the determinative 
issue involves medical causation, competent medical evidence 
to the effect that the claim is "plausible" is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Where such evidence is not submitted, the claim is not well-
grounded, and the initial burden placed on the veteran is not 
met.  See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).   
Moreover, if a claim is not well-grounded, then the Secretary 
no longer has a duty to assist a claimant in the developing 
the facts pertinent to the claim.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1998); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The question of whether or not a claim is well-grounded is 
significant because if a claim is not well-grounded, the 
Board does not have jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).  In this regard, 
the Court has observed that the statutory prerequisite of 
submitting a "well-grounded" claim "reflects a policy that 
implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay 
claims which--as well-grounded--require adjudication. . . .  
Attentiveness to this threshold issue is, by law, not only 
for the Board but for the initial adjudicators, for it is 
their duty to avoid adjudicating implausible claims at the 
expense of delaying well-grounded ones."  Grivois v. Brown, 
6 Vet. App. 136, 139 (1994).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  See Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).  

Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under [38 U.S.C.A. §] 5107(a).  See Cartright v. 
Derwinski, 2 Vet. App. 24 (1991).  However, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" or "possible" is required.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Furthermore, 
"Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110 (West 1991).  In the absence of proof of a present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

While in service, the veteran was injured in a fall from a 20 
foot tower.  He sustained an injury to his left wrist and 
arm, a laceration of the chin, and a bruise to the right 
ankle.  An injury to the cervical segment of the spine was 
not noted upon examination nor through x-ray findings.  After 
his discharge from service, he immediately filed for VA 
benefits.  On his application for benefits, he did not 
mention an injury to his neck or to his back.  Moreover, when 
he was examined by the VA in September 1969, he did not 
complain about an injury to the neck.  VA Form 21-2545, 
Report of Medical Examination for Disability Evaluation, 
September 11, 1969.  

Twenty-one years later, during the course of being examined 
by a VA physician, the veteran complained of chronic cervical 
and lower back pain.  SF 507, Clinical Record, June 9, 1990.  
The veteran did not attribute his back and neck pain to the 
1968 fall from the tower.  X-ray films were produced and a 
diagnosis of mild degenerative joint disease at C3 through C6 
was given.  One year later, the veteran underwent another 
examination of the spine.  Merely a diagnosis of degenerative 
arthritis of the neck was given; the etiology of such a 
condition was not discussed or alleged by the veteran, and 
the examiner did not link this condition with the veteran's 
military service or any incidents therein.

In September 1994, the veteran sat for a Joint Examination 
that confirmed the previous diagnosis of a neck disability.  
Per the examination report, the veteran reported that he had 
fallen from a twenty-foot tower but the veteran himself did 
not attribute his neck disability to the fall.  After this 
examination, the veteran requested service connection for a 
neck disability that he attributed to the fall from the 
tower.  The RO subsequently denied his claim for this 
benefit.

The veteran has not provided any medical statements or 
qualified opinions that support his contention that his 
condition is related to his fall.  "A determination of 
service connection required a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease that 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  "To be well grounded, a claim 'need not be 
conclusive,' . . . but must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits."  Dixon v. Derwinski, 
3 Vet. App. 261, 262-63 (1992).  Furthermore, Congress 
specifically limits entitlement for service-connected 
diseases or injuries to cases where such incidents have 
resulted in disabilities.  See 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1998).  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The only evidence to support his claim are his own 
assertions.  He has not provided any credible medical 
statements or records that would etiologically link his neck 
disability with his military service.  Moreover, he has not 
submitted any credible medical evidence that would 
corroborate his statements that since he experienced no other 
traumatic injury, his neck disability must be related to his 
fall.  He has only provided his own opinion.  Mere 
contentions of the veteran, no matter how well-meaning, 
without supporting medical evidence that would etiologically 
relate his disability of the cervical segment of the spine 
with conditions suffered from while in service, or his 
service in general, do not constitute a well-grounded claim.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 
Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1994); King v. Brown, 5 Vet. App. 19 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (Where the determinative 
issue involves medical causation or a medial diagnosis, 
competent medical evidence to the effect that claim is 
"plausible" or "possible" is required.).  

Therefore, it is the decision of the Board that the veteran's 
claim for entitlement to service connection for a neck 
disability - the residual of an injury to the cervical 
segment of the spine - is not well-grounded, and it is 
denied.  Edenfield v. Brown, 8 Vet. App. 384 (1994) (en 
banc).  In denying this appeal as not well grounded, there is 
no prejudice to the veteran as he is allowed to start with a 
clean slate should he obtain pertinent evidence.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993). 

III.  Increased Evaluation

The veteran was awarded service connection for PTSD in March 
1995, and he appealed the assignment of a 10 percent 
disability rating.  VA Form 21-6796, Rating Decision, March 
15, 1995.  Since filing his appeal, the disability rating has 
been raised to 30 percent.  The veteran, however, has claimed 
that it should be rated higher than 30 percent.

The Court has held that a claim for an increased rating for a 
disability is generally well-grounded when an appellant 
indicates that the severity of the disability has increased.  
See Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  
Although the veteran in the instance case does seek an 
increased rating, this case differs from Proscelle because 
the appellant is appealing the original assignment of a 
disability rating, not pursuing an increased rating after a 
rating has been initially established by a final VA decision.  
The initial assignment of a rating following the award of 
service connection is part of the original claim.  See West 
v. Brown, 7 Vet. App. 329, 332 (1995) (en banc).  In light of 
this, when a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).  Thus, in 
accordance with 38 U.S.C.A. § 5107 (West 1991 & Supp. 1998), 
and Murphy v. Derwinski, 1 Vet. App. 78 (1990), the appellant 
has presented a well-grounded claim.  The facts relevant to 
this appeal have been properly developed and the obligation 
of the VA to assist the veteran in the development of his 
claim has been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4 (1998).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (1998).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. 
§§ 4.2, 4.41 (1998).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held that 
where entitlement to compensation has already been 
established, and an increased in the disability rating is at 
issue, the present level of disability is of primary concern.  
Ibid; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (1998).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 
4.45, and 4.59 (1998).

The veteran's psychiatric condition has been rated pursuant 
to the criteria found at 38 C.F.R. Part 4, Diagnostic Code 
9411.  While the veteran's claim was pending, new rating 
criteria for psychiatric disorders, including PTSD, became 
effective.  See 61 Fed.Reg. 52,695 (1996) (to be codified at 
38 C.F.R. Part 4).  The veteran is entitled to have his claim 
considered under the new criteria, or the old, whichever is 
the most favorable to him.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

There are potentially significant differences under the 
former and current regulations which may affect the type of 
evidence and argument submitted by a claimant.  As the 
claimant has received specific notice of the potential 
applicability of the amended regulations, and an opportunity 
to submit evidence and argument pertaining to evaluation of 
his PTSD under the amended regulations, the Board may 
consider and apply those amended regulations since the 
claimant would not be prejudiced by the Board's action.  

The veteran has not contended that the amended regulations 
should be applied to his claim.  He has not specifically 
addressed the amended regulations.  As there is no evidence 
of record to indicate that he would be prejudiced by lack of 
notice or by the Board's action in addressing the issue in 
the first instance, should that be the course taken, the 
Board will apply the criteria most beneficial to the veteran.

The old criteria read as follows:

[A 100 percent evaluation will be 
assigned for PTSD] when the attitudes of 
all contacts except the most intimate are 
so adversely affected as to result in 
virtual isolation in the community.  
Totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation 
of reality with disturbed thought or 
behavioral processes, associated with 
almost all daily activities such as 
fantasy, confusion, panic, and explosions 
of aggressive energy resulting in 
profound retreat from mature behavior 
will be present.  [The individual] 
[d]emonstrably unable to obtain or retain 
employment.  

[A 70 percent rating is warranted when 
the] ability to establish or maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment to obtain or retain 
employment.  

[A 50 percent evaluation will be assigned 
when the] ability to establish or 
maintain effective or favorable 
relationships with people is considerably 
impaired.  By reason of psychoneurotic 
symptoms the reliability, flexibility and 
efficiency levels are so reduced as to 
result in considerable industrial 
impairment.  

[When there is] definite impairment in 
the ability to establish or maintain 
effective or wholesome relationships with 
people [and] the psychoneurotic symptoms 
result in such reduction in initiative, 
flexibility, efficiency, and reliability 
levels as to produce definite industrial 
impairment, [a 30 percent rating will be 
assigned].  

A 10 percent evaluation will be assigned 
when the psychoneurotic symptoms are less 
than the criteria for the 30 percent 
rating, with emotional tension or other 
evidence of nervousness productive of 
mild social and industrial impairment.  
38 C.F.R. Part 4, Diagnostic Code 9411.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1993) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirements that the Board articulate "reasons 
and bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VA O.G.C. Prec. 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).  

The new rating formula used, pursuant to 38 C.F.R. Part 4, 
Diagnostic Codes 9400 and 9411 (1998), is:

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.
				100 percent disabled

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.
				70 percent disabled

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.
				50 percent disabled

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).
				30 percent disabled  

Occupational and social impairment due to 
mild or transient symptoms which decrease 
work efficiency and ability to perform 
occupational tasks only during periods of 
significant stress, or; symptoms 
controlled by continuous medication.
				10 percent disabled

A mental condition has been formally 
diagnosed, but symptoms are not severe 
enough either to interfere with 
occupational and social functioning or to 
require continuous medication.
				0 percent disabled

In September 1994, the veteran was diagnosed as suffering 
from moderate PTSD.  Nearly one year later, upon receiving 
treatment at the local VA medical center, a psychiatrist 
classified the mental disorder as moderately severe.  See SF 
509, Progress Notes, August 9, 1995.  

The next complete evaluation of the veteran was accomplished 
in February 1996 by a Dr. M. S. Greenberg, a licensed 
psychologist.  Dr. Greenberg wrote:

	. . . The examiner did not see 
evidence of current auditory or visual 
hallucinations, delusions, flight of 
ideas, looseness of association or 
grandiosity.  His affect was constricted 
and his mood appeared distressed.  He 
reported frequent suicidal ideation, 
nightmares, he only gets two to four 
hours of sleep per night, decreased 
appetite, and fatigue. . . His auditory 
attention and concentration were in the 
low average range.  His awareness of 
social norms, judgment, common sense, and 
arithmetic ability were in the low 
average range. . . 

	. . . The results of the MMPI-2 
testing were of questionable validity due 
to extreme elevations on his validity 
scale. . . .  

Under Axis I, a diagnosis of PTSD and severe recurrent major 
depression was given.  Dr. Greenberg did not relate the two 
psychological conditions with one another nor did he say that 
one condition was more prevalent than the other.  
Additionally, Dr. Greenberg did not report that the veteran's 
depression was the result of his PTSD nor did he say that the 
veteran's PTSD was affecting his depression.

In June 1996, an Administrative Law Judge of the Social 
Security Administration ruled that the veteran was 
unemployable due to various disabilities, diseases, and 
conditions.  In his report, the Judge wrote:

Based on the evidence of record, the 
undersigned finds that the claimant's 
depressive syndrome is evidenced by sleep 
disturbance, difficulty 
concentrating/thinking, thoughts of 
suicide, and hallucinations.  His anxiety 
disorder is evidenced by recurrent and 
intrusive recollections of a traumatic 
experience, which area a source of marked 
distress to him.  His personality 
disorder is evidenced by intense and 
unstable interpersonal relationships and 
impulsive and damaging behavior.  As a 
result of his combined mental 
impairments, his activities of daily 
living are restricted to a marked degree.  
He has marked difficulty maintaining 
social functioning.  He frequently 
experiences deficiencies of 
concentration, persistence or pace and he 
has experienced repeated episodes of 
deterioration or decompensation in work 
or work-like settings.

One more psychiatric evaluation appears in the claims folder, 
and that evaluation is from April 1998.  The examiner wrote 
that the veteran was suffering from moderate to severe PTSD, 
and assigned a Global Assessment of Functioning score of 55-
60.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  In the opinion of the 
subscriber, the evidence of record establishes that the 
veteran's psychiatric illness is more disabling than 
currently rated.  Over a period of four years, the veteran's 
condition has been described as moderate, moderately severe, 
or ranging from moderate to severe.  However, a physician has 
not consistently classified the veteran's severe or totally 
incapacitating.  In reading all of the examiners' diagnoses, 
it seems that the closest evaluation would be that found for 
someone who is 50 percent disabled.  

Yet, none of the medical records submitted by the veteran 
attest to the fact that the veteran is unemployable solely 
due to his service-connected PTSD.  Moreover, there is 
nothing in the record to indicate that the veteran is 
socially isolated from the community, that he neglects his 
personal appearance or hygiene, that he experiences fits of 
anger ending up with violent outbursts, that his thinking or 
judgment is consistently impaired, or that he has repudiated 
reality.  Therefore, a 70 percent disability evaluation for 
PTSD is not warranted.

Therefore, since the record supports an increased evaluation 
for the veteran's PTSD, and because he more closely meets the 
parameters set forth in the Diagnostic Criteria for a 50 
percent disability rating, the Board concludes that such a 
disability evaluation should be assigned.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 1998); 38 C.F.R. § 4.7, Part 4, Diagnostic 
Code 9411 (1996) and (1998).

Finally, the Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance.  See Floyd 
v. Brown, 9 Vet. App. 88 (1996).  Moreover, the Court has 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) (1998) only where circumstances are presented 
which the Director of the VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown,  8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.


ORDER

1.  New and material evidence has not been submitted in 
support of this claim for service connection for prostatitis, 
and the claim has not been reopened.  The benefit sought on 
appeal is denied.

2.  Entitlement to service connection for the residuals of an 
injury to the cervical segment of the spine is denied.

3.  An evaluation of 50 percent for PTSD is granted, subject 
to the regulations governing the disbursement of monetary 
benefits.




		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 
  A decision of a duly-constituted rating agency or other agency of original jurisdiction is final and binding 
as to all field offices of the Department as to written conclusions based on evidence on file at the time the 
veteran is notified of the decision.  38 C.F.R. § 3.104(a) (1998).  Such a decision is not subject to revision on 
the same factual basis except by a duly constituted appellate authority.  Id.  The veteran has one year from 
notification of a decision of the agency of original jurisdiction to file a notice of disagreement (NOD) with 
the decision, and the decision becomes final if a NOD is not filed within that time.  38 U.S.C.A. § 7105(b) 
and (c) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.160(d) and 20.302(a) (1998).
  The Board notes that in November 1996 the RO issued a Supplemental Statement of the Case (SSOC) that 
framed the issue as "Entitlement to service connection for prostatitis".  However, in the discussion portion of 
the SSOC, the RO never addressed whether the issue had been reopened the claim.  The Board believes that 
this was just a clerical error on the part of the staff at the RO and the Board will treat the matter as a claim to 
reopen based on new and material evidence.
  Pursuant to 38 U.S.C.A. § 5107 (West 1991 & Supp. 1998), and subsequently Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992), a well-grounded claim requires more than just a mere allegation.  In Tirpak, the United 
States Court of Veterans Appeals (Court), held that the appellant in that case had not presented a well-
grounded claim as a matter of law.  The Court pointed out that ". . . unlike civil actions, the Department of 
Veterans Affairs (previously the Veterans Administration) (VA) benefits system requires more than an 
allegation; the claimant must submit supporting evidence."  Tirpak, 2 Vet. App. at 611.

